Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s amendments filed on June 20, 2022.
 
Claims 1-10 and 22-25 are pending. Claim 1 has been amended. Claims 11-21 have been cancelled. 

All prior rejections are maintained for the reason set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,129,769) in view of Brodmann (US 5,910,622).
Xu teaches dyeing polyamide fibers such as nylon with vat dyes selected form Vat Brown 1, Vat Green 13, Vat Black 25 (claims 1 and 20, column 4, line 59 to column 5, line 15) and tested for wet fastness with gray scale ratings, lightfastness and crock fastness (column 21)  and is exposed to xenon lamp for 20 hours by AATCC 16 E method (column 21, lines 30-40). Xu teaches dyeing fabrics with an add on of 4% vat dye on weight fabric (o.w.f.) (example 4). Xu teaches in example 6, preparing vat blue 1 and dyeing the fabric swatches at a concentration of [2g vat blue dye /( 2g+100g+4g+6g+900g+2g+1g)]*100%=0.2% vat blue 1 o.w.f. as 1ml water =1g). The claims are product claims and claim 7 is product by process as it indicated greige form fiber prior to dyeing steps. The examiner has found a similar vat dyed nylon and the forms before dyeing steps are method steps. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. Xu teaches dyeing with dyebaths comprising vat dyes, reducing agents, sodium hydroxide and EDTA (column 5, lines 16-57; column 6, lines 15-20) at temperatures of about 50 to about 80 degrees C for about 10 to about 90 minutes and liquor ratios of 0.5:1 to 200:1 (column 9, lines 1-43) and oxidizing and drying (in air) (column 8, lines 8-55). Xu teaches determining the amount of dye is well within the skilled art (column 9, lines 10-20)
Xu does not specify add-on levels of the vat dye, the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the vat dyed nylon fibers of Xu can be adjusted though routine experimentation to arrive at add-on values of 0.1% on weight fiber as this is a design choice for the desired color of the fabric and Xu teaches repeated dipping the fabric into the dye to achieve more dye pick up. Xu further teaches the amount of dye applied, the rate of adsorption, diffusion into the fiber all impact the dyeing (column 3, lines 50-57; column 9, lines 5-20). Xu permits the temperature and time of dyeing and concentration of dye to be adjusted to enhance dye adsorption and diffusion (column 9, lines 9-45). Therefore the amount of vat dye applied to fibers, its penetration and fastness can all be adjusted and maximized through routine experimentation with art recognized variable.
It would have been obvious for the nylons of Xu to  have a properties of the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control as Xu teaches effectively dyeing similar nylon fibers with similar vat dyes and dye concentrations of 4% dye on weight fabric and recognizes the importance of colorfastness with respect to wash fastness, lightfastness and crockfastness. While the example that teach starting with solutions of 4% and 0.2% vat dye on weight cotton fabric, in claim 1, Xu teaches functional equivalence of selecting cotton or polyamide (nylon is polyamide). Using similar dye concentrations on different types of fabrics would be obvious to try as Xu teaches conducting the process with cotton or polyamide fibers (claim 1). Repeated dipping would allow for more absorption of the dye onto fabric. Similar nylon fiber materials dyed by similar vat dyes would be expected to possess similar lightfastness, colorfastness to ozone and wet fastness gray scale properties as they would be a function on the interaction between the nylon and the vat dye. 
It would have been further obvious to optimize to these values as Xu recognizes the importance of color fastness, wet fastness with gray scale ratings, lightfastness and crock fastness and uses AATCC 16 tests. The tests mush reach a particular threshold to be industry standard and it is obvious to maximize the retention of color during exposure to all environments such as light, washing, air (including ozone) and preserve the color to as close as the original dyeing as possible so fading does not occur to ruin the aesthetic. Nothing unobvious is seen in optimizing through routine experimentation the dyeing to maximize these color retention properties. It is noted that Xu uses similar reducing agents, NaOH, EDTA, liquor ratios, dyeing temperatures and dyeing times to applicant and says the amount of dye is within routine skill in the art to determine. Accordingly selecting from the known parameters from the teaching of Xu are obvious and provide methods of dyeing similar to applicant’s examples and therefore would be expected to produce a similar vat dyed nylon with similar properties. 
Regarding at least 0.1% on weight fiber, 0.1-1% on weight fiber, 0.25-1% on weight fiber, Xu teaches determining the amount of dye is well within the skilled art (column 9, lines 10-20). Xu further teaches values of 4% or 0.2% dye o.w.f. starting solutions which is not limiting of the invention as these are examples. Arriving at the claimed values would be obvious since Xu teaches one of ordinary skill can select the amount of dye used, and this would impact the final shade of the dyed nylon. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,129,769) in view of Lofquist (US 3,822,996).
Xu is relied upon as set forth above.
Xu does not specify the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129.
Lofquist teaches is well established in the art that dyed nylons such as nylon 6 and nylon 6,6 must be protected from exposure to ozone therefore decreasing the rate by which ozone can destroy the dye (column 2, lines 1-25) and that AATCC test 129 is a method of testing for ozone fading (column 2, lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Xu by using optimizing the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129a  as Lofquist teaches that it is conventional to dye nylon, such as nylon 6 and nylon 6,6 fibers and that care must be taken to ensure the dyes are protected from destruction by ozone exposure from the air and that this is measured by AATCC method 129. Optimizing to protect the dyes from environmental damaging agents such as ozone to preserve the color of the dyed nylon is obvious to prevent fading and discoloration over time. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 6,129,769) in view of Rao (US 2005/0183218).
Xu is relied upon as set forth above.
Xu does not specify nylon 6 or 6,6 or cationic nylon.
Rao teaches is well established in the art that nylons such as cationic nylon, nylon 6 and nylon 6,6 (claims 23-25, paragraph 0020) are effectively dyed by vat dyes to produce fibers with improved color and lightfastness as measured by xenon exposure (paragraph 0018, 0020, 0034, claim 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Xu by using cationic nylon, nylon 6 and nylon 6,6 as Rao teaches that it is conventional to dye cationic nylon, nylon 6 and nylon 6,6 fibers with vat dyes to achieve good coloring with improved lightfastness. Xu invites the inclusion of all nylons into the fibers and using effectively colored nylon 6, 66 and cationic nylon fibers known to be colored by the same class of vat dyes with the same benefit of good color properties and lightfastness in particular to xenon exposure would be obvious. 

Claims 1-7,9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw (US 2003/0110580) in view of Xu (US 6,129,769).
Burkinshaw teaches dyeing greige nylon 6,6 fibers with vat dyes (paragraphs 0065-0067) to produce 4-5 scale depth of shade and wash fastness. Burkinshaw teaches dyeing nylon 6 (polycaprolactam) and nylon 6,6 (poly(hexamethylene adipamide) (paragraph 0023). Burkinshaw teaches most fabrics had 4-5 or 5 wash fastness ratings, and 4 or 5 staining ratings (paragraph 0048). Burkinshaw the dyed fibers had a low propensity to stain other fibers (paragraph 0017). . Burkinshaw teaches 2% vat dye on weight fiber and reduced vat dye prepared with sodium dithionite example 2 (paragraph 0060) and 10 ml of the 2% vat dyestock was incorporated into 200 ml dyebath and this procedure is followed in example 3 (paragraph 0066) for vat dyes on nylon 6-6. Burkinshaw teaches using concentrations of 7% vat dye o.w.f. in the second stage in example 10B. Burkinshaw uses the method of example 10A in example 10B, wherein the total dyebath volume is 200 ml (paragraph 0085) and in the second stage 5ml of 7% o.w.f. alkaline reduced vat dyestock added to 200ml dyebath.  Burkinshaw teaches using 2-3% based on weight fiber alkaline reduced vat dye for synthetic fibers (paragraph 0035).
Burkinshaw does not specify 0.1% add-on level; the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control.
Xu teaches dyeing polyamide fibers such as nylon with vat dyes (claims 1 and 20) and tested for wet fastness with gray scale ratings, lightfastness and crock fastness (column 21) and is exposed to xenon lamp for 20 hours by AATCC 16 E method (column 21, lines 30-40). Xu teaches dyeing fabrics with 4% vat dye on weight fabric (o.w.f.) (example 2). ). Xu teaches in example 6, preparing vat blue 1 and dyeing the fabric swatches at a concentration of [2g vat blue dye /( 2g+100g+4g+6g+900g+2g+1g)]*100%=0.2% vat blue 1 o.w.f. as 1ml water =1g). Xu teaches dyeing with dyebaths comprising vat dyes, reducing agents, sodium hydroxide and EDTA (column 5, lines 16-57; column 6, lines 15-20) at temperatures of about 50 to about 80 degrees C for about 10 to about 90 minutes and liquor ratios of 0.5:1 to 200:1 (column 9, lines 1-43) and oxidizing and drying (in air) (column 8, lines 8-55). Xu teaches determining the amount of dye is well within the skilled art (column 9, lines 10-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the vat dyed nylon fibers of Burkinshaw  have a properties of the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control as Burkinshaw teaches effectively dyeing similar nylon fibers with similar vat dyes at 2% o.w.f. and recognizes the importance of colorfastness with respect to wash fastness and low propensity to stain other fibers. Similar nylon fiber materials dyed by similar vat dyes would be expected to possess similar lightfastness, colorfastness to ozone and wet fastness gray scale properties as they would be a function on the interaction between the nylon and the vat dye. 
It would have been further obvious to arrive at these values through routine experimentation as Burkinshaw recognizes the importance of wet fastness and preserving the color to as close as the original dyeing as possible so fading does not occur to ruin the aesthetic by light ozone or washing is obvious. Nothing unobvious is seen in optimizing through routine experimentation the dyeing to maximize these color retention properties. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Burkinshaw by optimizing the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3 as Xu teaches that it is conventional to dye nylon fibers with vat dyes and maintain light fastness by testing with AATCC method 16 option E which includes exposure to xenon lamps, similar to AATCC method 16 option 3, and that care must be taken protect from color fading. Optimizing to protect the dyes from environmental damaging agents such as light to preserve the color of the dyed nylon is obvious to prevent fading and discoloration over time. 
	It is noted that Xu uses similar reducing agents, NaOH, EDTA, liquor ratios, dyeing temperatures and dyeing times to applicant and says the amount of dye is within routine skill in the art to determine. Accordingly selecting from the known parameters from the teaching of Xu are obvious and provide methods of dyeing similar to applicant’s examples and therefore would be expected to produce a similar vat dyed nylon with similar properties.
Regarding the 0.1% add-on, it is noted Burkinshaw teaches vat dyes (paragraph 0066) can be used  to dye nylon (paragraph 0023, 0065) and parameters such as pH, reducing agent, temperature adjusted to achieve a desired depth of shade (paragraph 0029, 0017). Therefore the amount of vat dye applied to fibers can all be adjusted and maximized through routine experimentation with art recognized variable to achieved a desired depth of shade, with deeper shades coming from more dye add-on.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Burkinshaw (US 2003/0110580) in view of Xu (US 6,129,769) and further in view of Lofquist (US 3,822,996).
Burkinshaw and Xu are relied upon as set forth above.
Burkinshaw and Xu do not specify the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129.
Lofquist teaches is well established in the art that dyed nylons such as nylon 6 and nylon 6,6 must be protected from exposure to ozone therefore decreasing the rate by which ozone can destroy the dye (column 2, lines 1-25) and that AATCC test 129 is a method of testing for ozone fading (column 2, lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Burkinshaw and Xu by optimizing the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129 as Lofquist teaches that it is conventional to dye nylon, such as nylon 6 and nylon 6,6 fibers and that care must be taken to ensure the dyes are protected from destruction by ozone exposure from the air and that this is measured by AATCC method 129. Optimizing to protect the dyes from environmental damaging agents such as ozone to preserve the color of the dyed nylon is obvious to prevent fading and discoloration over time. 

Claims 1-7 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley (US 3,112,982) in view of Xu (US 6,129,769).
Hinckley teaches dyeing nylons with vat dyes such as Vat Black 25 (column 4, lines 1-15; column 3, lines 10-25; column 1, lines 56-61; column 2, lines 15-50). It is noted that the dyeing is performed in reduced form in the presence of a reducing agent at 80-85 degrees C for 15 minutes (column 3, lines 1-6). 
Hinckley does not teach the add-on %, the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control.
Xu teaches dyeing polyamide fibers such as nylon with vat dyes (claims 1 and 20) and tested for wet fastness with gray scale ratings, lightfastness and crock fastness (column 21)  and is exposed to xenon lamp for 20 hours by AATCC 16 E method (column 21, lines 30-40). Xu teaches dyeing fabrics with 4% vat dye on weight fabric (o.w.f.) (example 2). Xu teaches in example 6, preparing vat blue 1 and dyeing the fabric swatches at a concentration of [2g vat blue dye /( 2g+100g+4g+6g+900g+2g+1g)]*100%=0.2% vat blue 1 o.w.f. as 1ml water =1g). The claims are product claims and claim 7 is product by process as it indicated greige form fiber prior to dyeing steps. The examiner has found a similar vat dyed nylon and the forms before dyeing steps are method steps. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. Xu teaches dyeing with dyebaths comprising vat dyes, reducing agents, sodium hydroxide and EDTA (column 5, lines 16-57; column 6, lines 15-20) at temperatures of about 50 to about 80 degrees C for about 10 to about 90 minutes and liquor ratios of 0.5:1 to 200:1 (column 9, lines 1-43) and oxidizing and drying (in air) (column 8, lines 8-55). Xu teaches determining the amount of dye is well within the skilled art (column 9, lines 10-20)
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the vat dyed nylon fibers of Hinkley have a properties of the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control as Hinckley teaches similar nylons dyed with similar vat dyes using reducing agents in the dyebath to keep the vat dyed in leuco form, using swelling agents to enhance dye penetration and using similar dyeing temperatures to applicant. 
It would have been further obvious to arrive at these properties and use the claimed dye concentrations on weight of fabric as Xu teaches effectively dyeing similar nylon fibers with similar vat dyes and dye concentrations of 4% dye on weight fabric and recognizes the importance of colorfastness with respect to wash fastness, lightfastness and crockfastness. While the example that teach 4% and 0.2% vat dye on weight cotton fabric, in claim 1, Xu teaches functional equivalence of selecting cotton or polyamide (nylon is polyamide). Using similar dye concentrations on different types of fabrics would be obvious to try as Xu teaches conducting the process with cotton or polyamide fibers (claim 1). 
Regarding at least 0.1% add-on, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Hickley to this level, as Xu teaches dyeing can be adjusted though routine experimentation to arrive at add-on values of 0.1% on weight fiber as this is a design choice for the desired color of the fabric and Xu teaches repeated dipping the fabric into the dye to achieve more dye pick up. Xu further teaches the amount of dye applied, the rate of adsorption, diffusion into the fiber all impact the dyeing (column 3, lines 50-57; column 9, lines 5-20). Xu permits the temperature and time of dyeing and concentration of dye to be adjusted to enhance dye adsorption and diffusion (column 9, lines 9-45). Therefore the amount of vat dye applied to fibers, its penetration and fastness can all be adjusted and maximized through routine experimentation with art recognized variable.
Regarding the 0.5% on weight fiber, 0.1-1% on weight fiber, 0.25-1% on weight fiber, Xu teaches determining the amount of dye is well within the skilled art (column 9, lines 10-20). Xu further teaches values of 4% or 0.2% dye o.w.f. which is not limiting of the invention as these are examples. Arriving at the claimed values would be obvious since Xu teaches one of ordinary skill can select the amount of dye used, and this would impact the final shade of the dyed nylon. 
Since Xu teaches Similar nylon fiber materials dyed by similar vat dyes would be expected to possess similar lightfastness, colorfastness to ozone and wet fastness gray scale properties as they would be a function on the interaction between the nylon and the vat dye. It is recognized in the art as demonstrated by Xu that a lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control are desirable properties for a dyed textile to possess for dye durability after exposure to laundering and sunlight and outdoor ozone as well as dye not rubbing off from the textile to other materials. 
It would have been further obvious to optimize to these values in the nylons of Hinckley as Xu recognizes the importance of color fastness, wet fastness with gray scale ratings, lightfastness and crock fastness and uses AATCC 16 tests. The tests mush reach a particular threshold to be industry standard and it is obvious to maximize the retention of color during exposure to all environments such as light, washing, air (including ozone) and preserve the color to as close as the original dyeing as possible so fading does not occur to ruin the aesthetic. Nothing unobvious is seen in optimizing through routine experimentation the dyeing to maximize these color retention properties. 	It is noted that Xu uses similar reducing agents, NaOH, EDTA, liquor ratios, dyeing temperatures and dyeing times to applicant and says the amount of dye is within routine skill in the art to determine. Accordingly selecting from the known parameters from the teaching of Xu are obvious and provide methods of dyeing similar to applicant’s examples and therefore would be expected to produce a similar vat dyed nylon with similar properties. Vat dyeing nylon with the methods of Xu would be expected to give the same properties as applicant claims. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley (US 3,112,982) in view of Xu (US 6,129,769) and further in view of Lofquist (US 3,822,996).
Hinckley and Xu and relied upon as set forth above.
Hinckley and Xu do not specify the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129.
Lofquist teaches is well established in the art that dyed nylons such as nylon 6 and nylon 6,6 must be protected from exposure to ozone therefore decreasing the rate by which ozone can destroy the dye (column 2, lines 1-25) and that AATCC test 129 is a method of testing for ozone fading (column 2, lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Hinckley and Xu by using optimizing the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129a  as Lofquist teaches that it is conventional to dye nylon, such as nylon 6 and nylon 6,6 fibers and that care must be taken to ensure the dyes are protected from destruction by ozone exposure from the air and that this is measured by AATCC method 129. Optimizing to protect the dyes from environmental damaging agents such as ozone to preserve the color of the dyed nylon is obvious to prevent fading and discoloration over time. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hinckley (US 3,112,982) in view of Xu (US 6,129,769) and further in view of Rao (US 2005/0183218).
Hinckley and Xu are relied upon as set forth above.
Hinckley and Xu do not specify nylon 6 or 6,6 or cationic nylon.
Rao teaches is well established in the art that nylons such as cationic nylon, nylon 6 and nylon 6,6 (claims 23-25, paragraph 0020) are effectively dyed by vat dyes to produce fibers with improved color and lightfastness as measured by xenon exposure (paragraph 0018, 0020, 0034, claim 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Hinckley and Xu by using cationic nylon, nylon 6 and nylon 6,6 as Rao teaches that it is conventional to dye cationic nylon, nylon 6 and nylon 6,6 fibers with vat dyes to achieve good coloring with improved lightfastness. Hinckley and Xu invite the inclusion of all nylons into the fibers and using effectively colored nylon 6, 66 and cationic nylon fibers known to be colored by the same class of vat dyes with the same benefit of good color properties and lightfastness in particular to xenon exposure would be obvious. 

Claims 1-7 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Neale (US 3,127,231) in view of Xu (US 6,129,769).
Neale teaches dyeing nylons with vat dyes such as Vat Brown 1 in reductive dyebaths with reducing agents and sodium hydroxide (claim 3) followed by oxidation and air drying (column 14, Table C, lines 5-15, 50-60). It is noted that the dyeing is performed in reduced form in the presence of a reducing agent at 87.77 degrees C (190F) for 20 minutes to produce an increased depth of shade and rate of exhaustion (column 14, lines 55-60). Neale teaches dyeing with an add on of 4% on weigh fabric of vat dye in an example (column 15, lines 5-37). Neale teaches cotton and nylon dyed by the same values had similar results with excellent washfastness and lightfastness (column 15, lines 5-37
Neale does not teach specify the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control. 
Xu teaches dyeing polyamide fibers such as nylon with vat dyes (claims 1 and 20) and tested for wet fastness with gray scale ratings, lightfastness and crock fastness (column 21)  and is exposed to xenon lamp for 20 hours by AATCC 16 E method (column 21, lines 30-40). Xu teaches dyeing fabrics with 4% vat dye on weight fabric (o.w.f.) (example 2). Xu teaches in example 6, preparing vat blue 1 and dyeing the fabric swatches at a concentration of [2g vat blue dye /( 2g+100g+4g+6g+900g+2g+1g)]*100%=0.2% vat blue 1 o.w.f. as 1ml water =1g). The claims are product claims and claim 7 is product by process as it indicated greige form fiber prior to dyeing steps. The examiner has found a similar vat dyed nylon and the forms before dyeing steps are method steps. Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the vat dyed nylon fibers of Neale  have a properties of the lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control as Hinckley teaches similar nylons dyed with similar vat dyes using reducing agents in the dyebath to keep the vat dyed in leuco form, using swelling agents to enhance dye penetration and using similar dyeing temperatures to applicant. It would have been further obvious to arrive at these properties and dye concentrations on weight of fabric as Xu teaches effectively dyeing similar nylon fibers with similar vat dyes and dye concentrations of 4% dye on weight fabric and recognizes the importance of colorfastness with respect to wash fastness, lightfastness and crockfastness. Xu teaches it is routine in the art to determine the amount of dye, hence impacting the dye on weight fabric. Neale and Xu are not limited to the values o.w.f, exemplified and rather one of ordinary skill in the art can choose what amount of dye to apply o.w.f. based on the desired shading. While the example that teach 4% and 0.2% vat dye on weight cotton fabric, in claim 1, Xu teaches functional equivalence of selecting cotton or polyamide (nylon is polyamide). Using similar dye concentrations on different types of fabrics would be obvious to try as Xu teaches conducting the process with cotton or polyamide fibers (claim 1) and Neale teaches cotton and nylons dyed in a similar method produce similar color and depth of shade products. 
Regarding the 0.1$ add-on, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the vat dyed nylon fibers of Neale to this dye add-on level as Xu teaches the dye applied to fibers can be adjusted though routine experimentation to arrive at add-on values of 0.1% on weight fiber as this is a design choice for the desired color of the fabric and Xu teaches repeated dipping the fabric into the dye to achieve more dye pick up. Xu further teaches the amount of dye applied, the rate of adsorption, diffusion into the fiber all impact the dyeing (column 3, lines 50-57; column 9, lines 5-20). Xu permits the temperature and time of dyeing and concentration of dye to be adjusted to enhance dye adsorption and diffusion (column 9, lines 9-45). Therefore the amount of vat dye applied to fibers, its penetration and fastness can all be adjusted and maximized through routine experimentation with art recognized variable.
Regarding at least 0.5% on weight fiber, 0.1-1% on weight fiber, 0.25-1% on weight fiber, Xu teaches determining the amount of dye is well within the skilled art (column 9, lines 10-20). Xu further teaches values of 4% or 0.2% dye o.w.f. which is not limiting of the invention as these are examples. Arriving at the claimed values would be obvious since Xu teaches one of ordinary skill can select the amount of dye used, and this would impact the final shade of the dyed nylon. 
Similar nylon fiber materials dyed by similar vat dyes would be expected to possess similar lightfastness, colorfastness to ozone and wet fastness gray scale properties as they would be a function on the interaction between the nylon and the vat dye. It is recognized in the art as demonstrated by Xu that a lightfastness rating of at least 3 or 4 according to AATCC test method 16, option 3; the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129, wet fastness gray scale rating of at least 4/5 or 5/5 for transfer to an undyed control are desirable properties for a dyed textile to possess for dye durability after exposure to laundering and sunlight and outdoor ozone as well as dye not rubbing off from the textile to other materials. 
It would have been further obvious to optimize to these values in the nylons of Neale as Xu recognizes the importance of color fastness, wet fastness with gray scale ratings, lightfastness and crock fastness and uses AATCC 16 tests. The tests mush reach a particular threshold to be industry standard and it is obvious to maximize the retention of color during exposure to all environments such as light, washing, air (including ozone) and preserve the color to as close as the original dyeing as possible so fading does not occur to ruin the aesthetic. Nothing unobvious is seen in optimizing through routine experimentation the dyeing to maximize these color retention properties. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Neale (US 3,127,231) in view of Xu (US 6,129,769) and further in view of Lofquist (US 3,822,996).
Neale and Xu and relied upon as set forth above.
Neale and Xu do not specify the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129.
Lofquist teaches is well established in the art that dyed nylons such as nylon 6 and nylon 6,6 must be protected from exposure to ozone therefore decreasing the rate by which ozone can destroy the dye (column 2, lines 1-25) and that AATCC test 129 is a method of testing for ozone fading (column 2, lines 25-35).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Neale and Xu by using optimizing the color fastness to ozone rating of at least 4 or 5 after 5 exposure cycles according to AATCC 129a  as Lofquist teaches that it is conventional to dye nylon, such as nylon 6 and nylon 6,6 fibers and that care must be taken to ensure the dyes are protected from destruction by ozone exposure from the air and that this is measured by AATCC method 129. Optimizing to protect the dyes from environmental damaging agents such as ozone to preserve the color of the dyed nylon is obvious to prevent fading and discoloration over time. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Neale (US 3,127,231) in view of Xu (US 6,129,769) and further in view of Rao (US 2005/0183218).
Neale and Xu are relied upon as set forth above.
Neale and Xu do not specify nylon 6 or 6,6 or cationic nylon.
Rao teaches is well established in the art that nylons such as cationic nylon, nylon 6 and nylon 6,6 (claims 23-25, paragraph 0020) are effectively dyed by vat dyes to produce fibers with improved color and lightfastness as measured by xenon exposure (paragraph 0018, 0020, 0034, claim 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers of Neale and Xu by using cationic nylon, nylon 6 and nylon 6,6 as Rao teaches that it is conventional to dye cationic nylon, nylon 6 and nylon 6,6 fibers with vat dyes to achieve good coloring with improved lightfastness. Hinckley and Xu invite the inclusion of all nylons into the fibers and using effectively colored nylon 6, 66 and cationic nylon fibers known to be colored by the same class of vat dyes with the same benefit of good color properties and lightfastness in particular to xenon exposure would be obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-11 of copending Application No.16/322702 . Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation floor covering of the copending application includes all the claimed limitations of the instant application which made be any type of substrate containing the claimed vat dyed nylons. Adjusting the concentration applied is a design choice to achieve desired shade and is obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed regarding the prior art have been fully considered but they are not persuasive. The examiner argues that the amount of dye add-on is recognized by Xu and Burkinshaw as a result effective variable that can be controlled through adjustment of the dyeing parameters such as temperature and time of dyeing, dye concentration, pH and reducing agent and impact desired dye shade of the product. Multiple dippings to enhance wet pick-up. It is the examiner’s position that it is known and conventional in the art to dye nylon materials with vat dyes and it is further conventional to maximize the claimed properties of applicant to produce a commercially desirable product such as a carpet that must be durable. Applicant has not provided in a declaration unexpected results comparing the closest prior art fibers to the instant fibers and demonstrate the criticality of the add-on level. The claimed dyed nylons can be achieved through routine adjustment of dyeing parameters to optimize the lightfastness, ozone fastness, wet fastness, gray scale after exposure to bleach. Accordingly the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761